1    SCOTT A. KRONLAND (SBN 171693)
     JEFFREY B. DEMAIN (SBN 126715)
2    REBECCA MORYL LEE (SBN 305119)
     Altshuler Berzon LLP
3    177 Post Street, Suite 300
     San Francisco, CA 94108
4    Telephone: (415) 421-7151
     Facsimile: (415) 362-8064
5    E-mail: skronland@altber.com
              jdemain@altber.com
6             rlee@altber.com

7    Attorneys for Defendants
     Service Employees International Union and
8    Service Employees International Union, Local 1000

9    Additional counsel on signature page

10

11

12
                                  UNITED STATES DISTRICT COURT
13
                                  EASTERN DISTRICT OF CALIFORNIA
14
     MARK GABRIELE, et al.,                                 CASE NO.: 2:19-cv-00292-WBS-KJN
15
                    Plaintiffs,                             STIPULATION REGARDING BRIEFING
16                                                          AND HEARING SCHEDULE ON
            v.                                              DEFENDANTS’ MOTION TO DISMISS
17
     SERVICE EMPLOYEES INTERNATIONAL                        AND FOR JUDGMENT ON THE
18   UNION, LOCAL 1000, et al.,                             PLEADINGS; ORDER THEREON

19                          Defendants.                     Judge: Hon. William B. Shubb

20

21

22

23

24

25

26
27

28


                 Stipulation re: Briefing and Hearing Schedule; Order Thereon, 2:19-cv-00292-WBS-KJN
1            WHEREAS, Defendants Service Employees International Union and Service

2    Employees International Union, Local 1000 (hereinafter “Defendants”) filed a Motion to

3    Dismiss for Lack of Subject Matter Jurisdiction and for Judgment on the Pleadings on

4    Plaintiffs’ First Amended Complaint, Docket No. 42-1, on January 24, 2020;

5            WHEREAS, Defendants’ pending motion was noticed for hearing on March 9,

6    2020;

7            WHEREAS, under the current briefing schedule, Plaintiffs’ opposition to

8    Defendants’ motion is due on February 24, and Defendants’ reply is due on March 2;

9            WHEREAS, Plaintiffs’ counsel has prior litigation commitments that will prevent

10   them from filing their opposition to the pending motion under the current briefing

11   schedule; and

12           WHEREAS, the undersigned parties agree that oral argument on the pending

13   motion is unnecessary, unless it is desired by the Court;

14           THEREFORE, the undersigned parties hereby stipulate and agree as follows,

15   subject to the Court’s approval:

16           1.     The current briefing schedule on the motion, and the hearing date of March

17   9, should be vacated;

18           2.     The briefing schedule should be re-set so that Plaintiffs’ opposition shall be
19   due on May 11, 2020, and Defendants’ reply shall be due on June 8, 2020;

20           3.     No hearing should be scheduled on the motion, which should be submitted

21   on the papers, unless the Court wishes to hear oral argument; and

22           4.     Plaintiff shall not commence discovery in advance of the motion being

23   resolved but reserve their right to argue in opposing the motion that the motion should be

24   denied and they should be permitted to take discovery on the issues raised by

25   Defendants’ good faith defense.

26           The foregoing is so stipulated and agreed.
27   ///

28   ///
                                                           1
                  Stipulation re: Briefing and Hearing Schedule; Order Thereon, 2:19-cv-00292-WBS-KJN
1    Dated: January 31, 2020               SCOTT A. KRONLAND (SBN 171693)
                                           JEFFREY B. DEMAIN (SBN 126715)
2                                          REBECCA MORYL LEE (SBN 305119)
                                           Altshuler Berzon LLP
3
                                           By: /s/ Jeffrey B. Demain
4                                                  Jeffrey B. Demain

5                                          Attorneys for Defendants SERVICE EMPLOYEES
                                           INTERNATIONAL UNION and SERVICE EMPLOYEES
6                                          INTERNATIONAL UNION, LOCAL 1000

7
     Dated: January 31, 2020               Bradford G. Hughes (State Bar No. 247141)
8                                          BHughes@ClarkHill.com
                                           CLARK HILL LLP
9                                          1055 W. 7th Street, 24th Floor
                                           Los Angeles, California 90017
10                                         Telephone: 213.891.9100
                                           Facsimile: 213.488.1178
11
                                           Gregory N. Longworth (Pro Hac Vice)
12                                         GLongworth@ClarkHill.com
                                           CLARK HILL PLC
13                                         200 Ottawa NW, Suite 500
                                           Grand Rapids, Michigan 49503
14                                         Telephone: 616.608.1100
                                           Facsimile: 616.608.1199
15
                                           Daniel J. Dulworth (Pro Hac Vice)
16                                         DDulworth@ClarkHill.com
                                           CLARK HILL PLC
17                                         500 Woodward Ave., Suite 3500
                                           Detroit, MI 48226
18                                         Telephone: 313. 965.8300
                                           Facsimile: 313.965.8252
19
                                           John J. Bursch (Pro Hac Vice)
20                                         JBursch@burschlaw.com
                                           BURSCH LAW PLLC
21                                         9339 Cherry Valley Ave. SE, #78
                                           Caledonia, MI 49316
22                                         Telephone: 616.450.4235
                                           Attorneys for Plaintiffs and Proposed Class
23
                                           By: /s/ Bradford G. Hughes
24                                         (as authorized on January 30, 2020)

25                                         Attorneys for Plaintiffs and Proposed Class

26
27

28
                                                         2
                Stipulation re: Briefing and Hearing Schedule; Order Thereon, 2:19-cv-00292-WBS-KJN
1                                                     ORDER

2           IT IS SO ORDERED:

3           1. The current briefing schedule on the Motion to Dismiss (Docket No. 42), and

4                the hearing date of March 9, 2020 is VACATED;

5           2.      The briefing schedule is re-set so that Plaintiffs’ opposition shall be due on

6    May 11, 2020, and Defendants’ reply shall be due on June 8, 2020;

7           3.      The hearing on the pending Motion to Dismiss (Docket No. 42) is reset for

8    June 15, 2020 at 1:30 p.m. in Courtroom 5 (WBS);

9           4.      Plaintiff shall not commence discovery in advance of the motion being

10   resolved but reserve their right to argue in opposing the motion that the motion should be

11   denied and they should be permitted to take discovery on the issues raised by

12   Defendants’ good faith defense; and

13          5.      The Status Conference set for February 3, 2020 is VACATED, and a

14   Scheduling Conference is set for July 20, 2020 at 1:30 p.m., in Courtroom 5 (WBS). An

15   amended joint status report shall be filed no later than July 6, 2020.

16

17   Dated: January 31, 2020

18
19

20

21

22

23

24

25

26
27

28
                                                           3
                  Stipulation re: Briefing and Hearing Schedule; Order Thereon, 2:19-cv-00292-WBS-KJN
